Citation Nr: 1130775	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  09-06 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the left knee (hereinafter left knee disability).

2.  Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1944 to October 1946.  He is in receipt of the Combat Infantryman Badge as indicated by the evidence of record.   

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The case was brought before the Board in November 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claims, to include obtaining his personnel records and affording him a VA examination.  A response from the National Personnel Records Center (NPRC) in December 2009 indicated that the Veteran's records had been burned in a fire in 1973 and were not available.  The Veteran was notified of this in February 2011 and informed he could submit additional evidence in his possession.  The Veteran was afforded a VA examination in April 2011 for his bilateral knee disabilities.  Therefore, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's left knee disability is related to his active military service.

2.  The Veteran's right knee disability is related to his active military service.



CONCLUSIONS OF LAW

1.  The Veteran's left knee disability was incurred during active military service.  38 C.F.R. §§ 1110, 5107; 38 C.F.R. § 3.303 (2010).

2.  The Veteran's right knee disability was incurred during active military service.  38 C.F.R. §§ 1110, 5107; 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

Since the Board is granting entitlement to service connection for bilateral knee disabilities, the entire benefit sought on appeal has been granted.  Thus, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran has indicated that he believes his bilateral knee disabilities should be service connected because they are the result of multiple parachute jumps made while in-service.  See October 2008 Notice of Disagreement.

As noted above, the Veteran's personnel records were destroyed in a July 1973 fire that occurred at the NPRC in St. Louis, Missouri.  This was indicated by the NPRC in the December 2009 response to the request for the Veteran's personnel records.  When service records are lost or missing, VA has a heightened duty to assist in developing the claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996), see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In reviewing the Veteran's available service records, the Board notes there are no knee disabilities recorded at the Veteran's entrance or separation medical examinations, in August 1944 and September 1946, respectively.  The Board observes the Veteran's military occupational specialty (MOS) is listed as a cook.  However, the Veteran's discharge papers also indicate that he served in the 511th Parachute Infantry.  The Veteran also stated that he performed multiple parachute jumps, especially while stationed in the Philippines.  See April 2011 VA examination.  

Even if the Veteran's service treatment records have no defects noted, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology or under 38 C.F.R. § 3.303(d) if the evidence shows a disease first diagnosed after service was incurred in service.  

The Veteran was afforded a VA examination in April 2011 where he reported that he had multiple hard landings during his parachute jumps in-service.  He indicated that he had to perform 5 training jumps and then approximately 23 more jumps when he was stationed in the Philippines.  The Veteran reported that following service he had pain in his knees throughout the years, with the left knee being worse than the right.

The examiner reviewed the most recent x-rays and examined the Veteran and determined that he could only speculate that it was at least as likely as not that the Veteran's bilateral knee disabilities were related to service.  The examiner also reviewed the claims file in May 2011 and again stated he could only speculate that it was at least as likely as not that the Veteran's bilateral knee disabilities were related to service.

The Board notes that a January 2011 statement by the Veteran indicated that while he was a cook in Japan, he was in the parachute infantry while he was stationed in the Philippines.

As noted above, the Veteran's personnel records were burned in a fire in 1973.  The VA has a heightened duty to assist the Veteran in developing his claim, as well as to consider the applicability of the benefit of the doubt rule and to explain its decision.  See Cromer, supra.  In this case, the Veteran has stated that he performed numerous jumps while in-service and sustained hard falls during various landings.  He also reported that he has suffered from bilateral knee pain since service.  See April 2011 VA examination.  The evidence of record indicates that he currently suffers from bilateral knee disabilities.  

A layperson, such as the Veteran, is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom, Routen v. West, 142 F. 3d 1434 (Fed. Cir. 1998), cert. denied 119 S. Ct. 404 (1998).  However, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and 'may provide sufficient support for a claim of service connection.'  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The undersigned finds the Veteran to be credible in this respect.

At the very least, the Board finds the evidence is in relative equipoise.  The Veteran's personnel records have been destroyed in a fire at the NPRC in 1973.  However, there is evidence that the Veteran served in the 511th Parachute Infantry and he has indicated that he performed numerous parachute jumps while in-service.  The Veteran has the CIB and served in a parachute infantry unit.  His assertions and description of his symptoms are found to be credible and support his claim for service connection.  He has also reported pain in his bilateral knees since separation from service and there is evidence of current bilateral knee disabilities.  Although the April 2011 VA examiner stated that he could only speculate that the Veteran's bilateral knee injuries were related to service, there is no evidence to the contrary which provides a definitive opinion that the knee disabilities are not related to service.  As such, the Board finds that resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met.  As such, the benefit of the doubt must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2002).  
ORDER

Entitlement to service connection for a left knee disability is granted.

Entitlement to service connection for a right knee disability is granted.


____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


